DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2021 has been entered.

Claim Objections
Claims 1-3, 5-7, 11-13, 18-20, 22-27, 29, and 30 are objected to because of the following informalities: claim 1 has been amended to recite “each pillar is separated from each adjacent pillar by 100 to 2,500 µm along the shortest distance between each pillar and each adjacent pillar.”  However, claim 1 already recited “the slots being defined by the pillars, the slots intersecting between the pillars…and each slot having a width of 100 to 2,500 µm as measured along the shortest distance between adjacent pillars.”  Thus, the new recitation “each pillar is separated from each adjacent pillar by 100 to 2,500 µm along the shortest distance between each pillar and each adjacent .  Appropriate correction is required.

Allowable Subject Matter
Claims 1-3, 5-7, 11-13, 18-20, 22-27, 29, and 30 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter: the amendment to claim 1 to recite that “each pillar has at least two adjacent lateral sides that face adjacent pillars” overcomes the prior art.  
Fuji et al. (US 2013/0110255 A1) includes pillars (projections 19) on the top face (upper surface 13U) and the bottom face (lower surface 13L) that do not have “at least two adjacent lateral sides that face adjacent pillars.”  These are projections 19 located adjacent left side surface 11L and right side surface 11R and adjacent communication holes 17 (see Fig. 2).  Note that in this location, projections 19 are in a single row and thus cannot have adjacent lateral sides facing adjacent projections 19.
Bran (US 4,834,757 A) also includes pillars (nubs 22) on the top face (upper surface that would be in contact with an upper vertebra when implanted) and the bottom face (lower surface that would be in contact with an upper vertebra when implanted) that do not have “at least two adjacent lateral sides that face adjacent pillars.”  These are nubs 22 located adjacent nose 11a and adjacent slot 24 (see Fig. 7).  Note that in this location, nubs 22 are in a single row and thus cannot have adjacent lateral sides facing adjacent nubs 22.

Conclusion
This application is in condition for allowance except for the following formal matters: see the claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773